Citation Nr: 0730322	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-24 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for skin disability.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to April 
1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.  In his 
substantive appeal, the veteran requested a Board hearing at 
the local RO.  However, this request was subsequently 
withdrawn in August 2005.

Further, the February 2005 rating decision also denied 
entitlement to service connection for eye disability.  The 
veteran's notice of disagreement initiated an appeal of this 
issue and the statement of the case addressed it.   However, 
the veteran's substantive appeal indicated that he no longer 
wished to appeal this issue.  Thus, there remains no 
allegation of error of fact or law for appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional evidence has been received of record which has not 
been reviewed by the RO.  The appellate scheme set forth in 
38 U.S.C.A. § 7104(a) (West 2002) contemplates that all 
evidence will first be reviewed at the RO so as not to 
deprive the claimant of an opportunity to prevail with his 
claim at that level.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  By letter, the veteran was afforded the 
opportunity to waive preliminary RO review of the new 
evidence.  Nevertheless, in an August 2007 statement, the 
veteran requested that his case be returned to the RO for 
review of the additional evidence.  Accordingly, the appeal 
must be returned to the RO. 

The case is hereby REMANDED for the following action:

The RO should review the record, to 
specifically include all evidence 
received since the December 2006 
supplemental statement of the case, and 
determine whether service connection is 
warranted for the disabilities on appeal.  
Unless the benefits sought are granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



